Citation Nr: 1434005	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for degenerative arthritis of the right shoulder. 

2. Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left shoulder. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a left arm, wrist, and hand condition as a result of Department of Veterans Affairs treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran had active service from March 1972 to April 1976, and from May 1976 to June 1993. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and in Winston Salem, North Carolina, respectively. Thereafter, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida. 

In July 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is located in the claims folder. In November 2010, the Board remanded the case for additional development. 

In October 2012, and in July and October 2013, additional clinical evidence was received that has been associated with the claims folder which is pertinent to the claim for an increased rating for the left shoulder. The submission of this evidence was not accompanied by a waiver of initial review by the RO, but as the claim is being remanded the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this additional evidence. See 38 C.F.R. § 20.1304. 

The issues on appeal are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

Regrettably a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Among the claims on appeal is entitlement to compensation under 38 U.S.C.A. § 1151 for a left arm, wrist, and hand condition as a result of treatment at a VA facility. The Veteran asserts that a blood draw or phlebotomy performed at a VA medical facility in November 1, 2005 resulted in a neurological disorder involving his left arm, wrist, and hand. 

Under VA law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013). To be awarded compensation under § 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event not reasonably foreseeable. See 38 U.S.C.A. § 1151. 

Among the requested development in the Board's November 2010 remand was a medical opinion to address whether, as a result of the November 2005 phlebotomy, the Veteran sustained additional disability, if so, was it the result of result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, was there failure to exercise expected reasonable care, and if it was due to an event not reasonably foreseeable. 

In a subsequent November 2010 VA neurology examination, an examiner reported that the claims folder had been reviewed. The examiner opined that the Veteran did sustain a neuropathy of the left lateral cutaneous nerve from the November 2005 phlebotomy. It was then stated that the Veteran's additional neurological disability was not the result of carelessness, negligence negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, and that VA did not fail to the degree of care expected. The VA examiner then opined that the additional disability could not be reasonably foreseeable. However, in contravention, in the examiner's rationale, it was stated that based on medical records, medical literature, and clinical experience, blood draws always come with a risk of bleeding or nerve injury either due to blood irritation or direct trauma. Unfortunately, this statement is equivocal in light of the rationale provided that examiner indicating that the additional neurological disability was not foreseeable. 

While the medical opinion here is not for medical nexus purposes, similarly it has been held that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). It is noted that determining whether any additional disability is not reasonably foreseeable is a required component under 38 U.S.C.A. § 1151. Remand is necessary here for an addendum opinion from the same VA examiner if possible, to clarify whether the Veteran's additional neurological disability was not reasonably foreseeable in light of his rationale indicating that blood draws always come with a risk of possible nerve injury. 

The Veteran also asserts that his degenerative arthritis of the right shoulder and left shoulder disabilities are more disabling than the separate 30 percent evaluations indicate. 

Additional evidence has been received consisting of private treatment records dated from June 2012 through March 2013 that show the Veteran received treatment for left shoulder symptoms, including left shoulder arthroscopy and rotator cuff repair in Mid-August 2015. In an April 2014 statement located in the VA Virtual file, the Veteran's accredited representative asserts that the Veteran's left shoulder disability has increased severity. 

In light of the left shoulder surgery that has occurred since the Veteran was last examined back in January 2012; it is apparent that a more current examination and evaluation of his degenerative arthritis of the left shoulder is necessary.

Unfortunately there has been a lengthy period since the Veteran's degenerative arthritis of the right shoulder has been evaluated to determine the extent and severity of this disability. Just as with the left shoulder, he needs to be reexamined to reassess the current severity of this degenerative arthritis of the right shoulder disability since his most recent VA compensation examination was in December 2012, so more than 2 and a half years ago, and, according to the Veteran's representative his bilateral shoulder disorder has increased in severity in the interim. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file to the examiner who conducted the November 2010 VA neurology examination or, if unavailable, to another suitably qualified VA medical professional(s) for addendum opinion(s) clarifying whether the Veteran's additional neurological disability of the left arm, wrist and hand caused by the November 2005 phlebotomy was an event not reasonably foreseeable, in light of the rationale by the examiner indicating that based on medical records, medical literature, and clinical experience, blood draws always come with a risk of bleeding or nerve injury either due to blood irritation or direct trauma. The examiner(s) must be given full access to the Veteran's complete VA claims file and electronic file for review. 

The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination. 

2. After associating any available treatment records with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his degenerative joint disease of the left and right shoulders.

Send the claims folder to the examiner for review in conjunction with the examination. All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The examination should include range-of-motion testing of each shoulder. The examiner should report at what point (in degrees) pain is elicited and include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.

The examiner should specifically identify the major and minor arm, and state if there is limitation of motion of each arm at the shoulder level; midway between side and shoulder level; or to 25 degrees from the side. All functional losses due to pain, etc., should be equated to additional loss of motion (beyond what is shown clinically). The examiner should also comment on any impairment of the right and left humerus, clavicle or scapula, including any ankylosis, guarding, dislocation, nonunion (with or without loose movement), or malunion.

The examiner should also provide an opinion concerning the impact of this disability on the Veteran's daily activities and ability to work.

The RO should ensure that all information required for rating purposes is provided by the examiner.

3. When the requested development has been completed, the case should be reviewed by the RO, including any additional evidence that has been submitted. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



